Exhibit 10.1

WHITEWAVE CORPORATE

2013 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:    To (i) align employee variable cash compensation with the annual
objectives of The WhiteWave Foods Company (“WhiteWave” or the “Company”),
(ii) motivate employees to create sustained shareholder value, and (iii) ensure
retention of key employees by ensuring that cash compensation remains
competitive. Participants:    Employees of The WhiteWave Foods Company who are
in positions to influence and/or control results in their specific areas of
responsibility and/or the Company. In particular, salary grade levels 9 and
above are eligible to participate. Payout Criteria:    The criteria for payment
to Participants under this Plan and the weighting of such criteria is based on
individual target incentive percentages, performance against financial targets,
and performance against individual objectives as set forth below. Depending on
the Participant’s role in the organization, Individual Objectives may be based
on Corporate, Functional, Business Unit, or Individual Objectives and will be
noted as Individual Objectives in the Components.

 

Participant Group    Components (1)

•     CEO

 

•     EVP & CFO

 

•     EVP & General Counsel

 

•     EVP – Human Resources

 

•     SVP – Strategy & Corporate Development

 

•     All Corporate Staff not covered by another STI plan

  

- 60% Financial Objectives

 

•   40% = WhiteWave EPS

 

•   20% = WhiteWave Sales

 

- 40% Individual Objectives

 

(1) The specific objectives for fiscal year 2013 were approved by the
Compensation Committee of the Company’s Board of Directors and are contained in
the minutes of the meeting at which the Plan was approved.

 

Payout Scales:    The financial payout factor is 0% - 200%, based on actual
performance against approved objectives, with threshold performance in excess of
90% of target required for payout. The individual objective factor is 0% - 200%
of actual performance against approved objectives. Objectives Performance Payout
Factor:    Approved financial objectives and the range of performance for each
objective for the Plan Year along with the corresponding payout factor scale
based on actual performance will be included in the Administrative Guidelines
for the Plan. The STI Plan Year is the same as the WhiteWave fiscal year.
Individual Objectives:    Each Plan Participant maintains a 40% objective
against the attainment of certain specified individual objectives as determined
by the Participant’s supervisor and / or Compensation Committee of the Board of
Directors. Actual earned awards are based on the individual’s performance rating
under the Performance Management Process and the determination of final
percentage targets against which the 40% will apply.



--------------------------------------------------------------------------------

Adjustment of Targets/Actuals:    Upon the recommendation of the CEO, the
Compensation Committee may (but has no obligation to) adjust the criteria,
targets, actuals, or payout scale upon the occurrence of extraordinary events or
circumstances. Significant acquisitions or dispositions of assets or companies
or issuances or repurchases of common stock or other equity interests may, at
the Compensation Committee’s discretion, result in an adjustment to the Dean
Foods financial target or plan-specific financial target. Determination of
Individual Target Incentive:    Individual target incentives for specific
positions are included in the WhiteWave Foods Integrated Compensation Program.
The Company may make adjustments to an individual’s target incentive based on
market conditions or business requirements, as necessary. Definitions:   
“Disability” is defined as permanent and total disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Service Code (“Code”).    “Retirement”
is defined as (i) age fifty-five (55), so long as the Participant has completed
at least ten (10) years of continuous service immediately prior to retirement,
or (ii) age sixty-five (65).    “Actively Employed” is defined as the
Participant must not have been terminated prior to the identified date.
Eligibility:    Eligibility is determined by salary grade in the Company, or as
approved by the Executive Vice President Human Resources, or designate.
Participants must be actively employed by the Company on the last working day of
the Plan Year in order to receive an incentive award, except as otherwise
provided by State law. A Participant is disqualified from receiving any
incentive award (financial and / or individual) under the Plan if: (1) the
Participant receives a Significantly Below Target (or equivalent) performance
rating for the plan year or (2) the Participant is terminated for Cause, as
defined below, at any point between the last working day of the Plan Year and
the date the incentive award is paid, except as otherwise provided by State law.
If a Participant dies, becomes disabled, or retires prior to the payment of
awards, or if a Participant’s job is eliminated and such job elimination makes
the Participant eligible to receive benefits under a Company severance plan or
policy, the Participant may receive a payout, at the time other incentive awards
are paid, based on actual time in the position and actual results of the
company. Eligibility and individual target amounts may be prorated. A
Participant’s year-end base salary will be used to calculate the incentive award
in the case of those individuals actively employed by the Company on the last
working day of the Plan Year. A Participant’s base salary at the time of death,
disability, retirement, or job elimination will be used to calculate the
pro-rated incentive award in those specific circumstances. All proration of
incentive awards will be calculated based on whole month participation. If an
employee becomes eligible to participate in the Plan, transfers between Plans,
changes target participation in the Plan, or becomes ineligible to participate
in the Plan between the first day of the month and the 15th of the month, the
incentive award will be calculated based on full month participation. If the
eligibility change occurs between the 16th of the month and the end of the
month, the incentive award will be calculated beginning with the full calendar
month following the change. There will be no award made for employees hired
after December 15th of the Plan Year.

 

2



--------------------------------------------------------------------------------

“Cause” Defined:    For purposes of this Agreement, “Cause” means a
Participant’s (i) willful failure to perform substantially a Participant’s
duties; (ii) willful or serious misconduct that has caused, or could reasonably
be expected to result in, material injury to the business or reputation of the
Company; (iii) conviction of, or entering a plea of guilty or nolo contendere
to, a crime constituting a felony; (iv) breach of any written covenant or
agreement with the Company, any material written policy of the Company or any
Company code of conduct or code of ethics, or (v) failure to cooperate with the
Company in any internal investigation or administrative, regulatory or judicial
proceeding. Repayment Provision:    The Participant in this Plan agrees and
acknowledges that this Plan is subject to any policies that the Compensation
Committee of the WhiteWave Board of Directors may adopt from time to time with
respect to the repayment to the Company of any benefit received pursuant to this
Plan, including “clawback” policies.

 

3